      Case 2:19-cv-00382-GMN-BNW Document 144 Filed 01/30/20 Page 1 of 2


NICHOLAS G. VASKOV
City Attorney
Nevada Bar No. 8298
BRIAN R. REEVE
Assistant City Attorney
Nevada Bar No. 10197
KRISTINA GILMORE
Assistant City Attorney
Nevada Bar No. 11564
240 Water Street, MSC 144
Henderson, NV 89015
(702) 267-1231
(702) 267-1201 Facsimile
brian.reeve@cityofhenderson.com

Attorneys for Defendant
CITY OF HENDERSON


                               UNITED STATES DISTRICT COURT

                                        DISTRICT OF NEVADA


 SADIE HELM, An Individual,                                CASE NO.: 2:19-cv-00382-GMN-BNW

                          Plaintiff,
 v.
                                                           STIPULATION AND ORDER TO
 CITY OF LAS VEGAS, CITY OF HENDERSON,                     DISMISS DEFENDANT CITY OF
 NATHAN HANNIG, an Individual, MARIO                       HENDERSON WITH PREJUDICE
 RUEDA, an Individual, RUBEN SANCHEZ, an
 Individual, JAMES SUAREZ, an Individual,
 JONATHAN CUFF, an Individual, JOSEPH “JOE”
 VANEK, an Individual, JAROD BARTO, an
 Individual, CODY RACINE, an Individual JASON
 TULLIS, an Individual, and ZACH YEOMAN, an
 Individual, WILLIAM MCDONALD, an Individual,
 and as an Individual, JON STEVENSON, an
 Individual, JOHN DOE #1, likely an Individual,
 DOES I -X; ROE CORPORATIONS I -X,

                          Defendants.


         Defendant City of Henderson, by and through its attorneys of record, and Plaintiff Sadie Helm,

by and through her counsel of record, hereby stipulate and agree that Defendant City of Henderson

shall be dismissed with prejudice from the above-entitled action, with each party to bear its own

attorneys’ fees and costs. This Stipulation and Order to Dismiss in no way affects or otherwise impacts



                                              Page 1
   Case 2:19-cv-00382-GMN-BNW Document 144 Filed 01/30/20 Page 2 of 2


Plaintiff’s ability to pursue her claims against any other Defendant in this action.



DATED this 30th day of January, 2020.                   DATED this 30th day of January, 2020.


CITY OF HENDERSON                                       HKM EMPLOYMENT ATTORNEYS LLP

/s/ Brian R. Reeve                                      /s/ Jenny L. Foley, PH.D., Esq.
BRIAN R. REEVE                                          JENNY L. FOLEY
Assistant City Attorney                                 Nevada Bar No. 09017
Nevada Bar No. 10197                                    MARTA D. KURSHUMOVA
KRISTINA E. GILMORE                                     Nevada Bar No. 14728
Assistant City Attorney                                 1785 East Sahara Avenue, Suite 325
Nevada Bar No. 11564                                    Las Vegas, NV 89104
240 Water Street, MSC 144
Henderson, NV 89015                                     Attorneys for Plaintiff
                                                        SADIE HELM
Attorneys for Defendant
CITY OF HENDERSON




                                                ORDER

             IT IS SO ORDERED.
                        31
             Dated this    day of January, 2020.




                                      Gloria M. Navarro, District Judge
                                      United States District Court




                                               Page 2
